DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “a receiver configured to, in a Secondary base station Change procedure, without transmitting Random Access Channel (RACH) from the UE device to a Target Secondary base station, receive UE Contention Resolution Identity from the Target Secondary base station” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method comprising: receiving, at a user equipment (UE) device, UE Contention Resolution Identity from a Target Secondary base station in a Secondary base station Change procedure, without transmitting Random Access Channel (RACH) from the UE device to the Target Secondary base station, wherein the Secondary base station Change procedure is completed for the UE device when the UE device receives the UE Contention Resolution Identity.
2.	Regarding claim 5 – A method comprising: transmitting, at a Target Secondary base station, UE Contention Resolution Identity to a user equipment (UE) device in a Secondary base station Change procedure, without transmitting Random Access Channel (RACH) from the UE device to the Target Secondary base station, wherein the Secondary base station Change procedure is completed for the UE device when the UE device receives the UE Contention Resolution Identity.
3.	Regarding claim 6 - A user equipment (UE) device comprising: a receiver configured to, in a Secondary base station Change procedure, without transmitting Random Access Channel (RACH) from the UE device to a Target Secondary base station, receive UE Contention Resolution Identity from the Target Secondary base station, wherein the Secondary Base Station Change procedure is completed for the UE device when the UE device receives the UE Contention Resolution Identity.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-6 are allowable over the prior art of record.

Conclusion

Claims 1-6 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2018/0288760 A1) discloses method for deactivation SCELLS upon TAT expiry for PUCCH cell in a carrier aggregation system and a device therefor.
Lee et al. (US 2018/0278404 A1) discloses method for removing a last PUUCH resource of a PUCCH group in a carrier aggregation system and a device therefor.
Lee et al. (US 2016/0044744 A1) discloses method for deactivating SCELLs during SCG change procedure and a device therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
21 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465